                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF KENTUCKY
                   CENTRAL DIVISION at LEXINGTON

FCCI INSURANCE COMPANY,          )
                                 )
      Plaintiff,                 )
                                 )              Case No.
v.                               )          5:18-cv-038-JMH
                                 )
NICHOLAS COUNTY LIBRARY,         )        MEMORANDUM OPINION
                                 )             AND ORDER
      Defendant.                 )
                                 )

                              ***
     Plaintiff FCCI Insurance Company has moved for injunctive

relief in the form of a temporary restraining order and preliminary

injunction to prevent arbitration proceedings in this action until

the Court has opportunity to consider the pending motion to dismiss

for lack of jurisdiction or, in the alternative, motion to compel

arbitration.   [DE 20].   Defendant Nicholas County Library opposes

the motion for injunctive relief.     [DE 25].   An expedited hearing

was held on this matter where both parties, through counsel,

presented their arguments on the matter.         After reviewing the

briefing and considering the oral arguments presented by the

parties, FCCI’s motion for a temporary restraining order and

preliminary injunction [DE 20] is DENIED because FCCI has failed

to meet its burden demonstrate that injunctive relief is necessary

to preserve the status quo until the Court rules on the pending

motion to dismiss or to compel arbitration.



                                  1
                  I.   Factual and Procedural Background

      The   Nicholas    County    Library      entered   into   a    construction

contract with Crace & Co., Inc., related to the construction of an

addition to the Nicholas County Library.               FCCI issued payment and

performance bonds for the project, naming Crace as principal and

Nicholas County Library as obligee.

      The   construction    contract         between   Crace   and   the   Library

states:

           For any claim subject to, but not resolved by,
      mediation pursuant to Section 21.3, the method of
      binding dispute resolution shall be as follows:

            [X] Arbitration pursuant to Section 21.4 of this
            Agreement.

[DE 11-2 at 6, Pg ID 56].              Additionally, the contract provides

that “[i]f the parties have selected arbitration as the method for

binding dispute resolution in the Agreement, any claim, subject

to,   but   not    resolved      by,    mediation      shall    be   subject   to

arbitration.”     [Id. at 8, Pg ID 58].

      FCCI was not a party to the construction contract between

Crace and the Library.        Still, the FCCI performance bond appears

to incorporate the construction contract, stating:

      The Condition Of This Obligation is such that whereas,
      the Principal entered into a certain contract with the
      Owner, dated the 18th day of October, 2016, a copy of
      which is hereto attached and made part hereof for the
      construction of: Nicholas Co. Library, New Two Story
      Addition, Carlisle, KY.

[DE 1-1 at 1, Pg ID 6].

                                         2
       One of the special conditions in the performance bond was

that Crace install rebar to reinforce the walls of the library

addition.     After investigation, FCCI claims that they determined

that this condition was not met.              As a result, FCCI terminated

Crace under the performance bond.                At the same time, Nicholas

County Library made a claim on the FCCI performance bond.

       Subsequently, FCCI filed this action seeking a declaratory

judgment on the alleged default and overpayment.                  [DE 1].     The

Library moved to dismiss for lack of jurisdiction or, in the

alternative, to compel arbitration.              [DE 11].   Additionally, if

FCCI was not compelled to arbitrate, the Library has asked the

Court to stay this case until Crace and the Library can submit

their dispute to arbitration.           [Id.].

       Before the Court could rule on that motion, the parties agreed

to stay the case and mediate the dispute.            [DE 13].     Recently, the

parties notified the Court that they had failed to resolve the

dispute through mediation and asked that the stay be lifted and

that a briefing schedule be implemented for the pending motion to

dismiss or compel arbitration.          [DE 17; DE 18].     FCCI responded to

the motion to dismiss or compel on February 20, 2019.               [DE 19].    A

demand for arbitration from the Library, dated January 25, 2019,

is attached to the FCCI’s response in opposition to the motion to

dismiss.     [DE 19-1].    Based on the Court’s briefing schedule [DE

18],   the   Defendant    may   reply    to   the   Plaintiff’s    response    in

                                         3
opposition no later than Wednesday, March 6, 2019, at which time,

the motion to dismiss will be ripe for review.

       Then, FCCI filed a motion for a TRO and Preliminary Injunction

and asked for an expedited hearing on their motion.       [DE 20; DE

21].    The parties provided oral argument at an expedited motion

hearing on March 5, 2019.    As a result, the motion for injunctive

relief is ripe for review.

                             II.   Analysis

       FCCI’s motion for injunctive relief is styled as a motion for

a temporary restraining order and preliminary injunction.    At this

juncture, since FCCI requested an expedited hearing and the motion

is not being made ex parte, the Court construes FCCI’s motion [DE

20] as a motion for a preliminary injunction to preserve the status

quo until the Court has an opportunity to consider and resolve the

pending motion to dismiss or compel arbitration [DE 11].

                 A.   Preliminary Injunction Standard

       When a party seeks a preliminary injunction under Rule 65,

the Court must consider: (1) whether the movant has a strong

likelihood of success on the merits; (2) whether the movant would

suffer irreparable injury without the injunction; (3) whether

issuance of the injunction would cause substantial harm to others;

and (4) whether the public interest would be served by the issuance

of the injunction. See Certified Restoration Dry Cleaning Network,

LLC v. Tenke Corp., 511 F.3d 535, 542 (6th Cir. 2007).     These are

                                    4
“factors to be balanced, not prerequisites that must be met.”

Tenke Corp., 511 F.3d at 542.        For example, where a party makes

“an extremely strong showing of irreparable harm” they are “not

required to make as strong a showing of a likelihood of success on

the merits.”     Stein v. Thomas, 672 F. App’x 565, 569 (6th Cir.

2016).

       The moving party “bears the burden of demonstrating his

entitlement to a preliminary injunction.”        Jackson v. Coyne, NO.

3:17-CV-P174-TBR, 2017 WL 3528605, at *1 (W.D. Ky. Aug 16, 2017);

see also Granny Goose Foods, Inc. v. Teamsters, 415 U.S. 423, 441

(1974). A preliminary injunction is “an extraordinary remedy which

should be granted only if the movant carries his or her burden of

proving that the circumstances clearly demand it.”        Overstreet v.

Lexington-Fayette Urban Cty. Gov’t, 305 F.3d 566, 573 (6th Cir.

2002).     “‘[T]he proof required for the plaintiff to obtain a

preliminary injunction is much more stringent than the proof

required to survive a summary judgment motion.’” McNeilly v. Land,

684 F.3d 611, 615 (6th Cir. 2012) (quoting Leary v. Daeschner, 228

F.3d 729, 739 (6th Cir. 2000)).

       As an initial matter, both parties, through counsel, have

made     compelling   and    passionate   arguments   supporting   their

respective positions.       The Court appreciates counsels’ cooperation

and zealous advocacy on behalf of their clients.



                                     5
       At this juncture, the Library argues that the FCCI performance

bond     incorporated    the   construction     contract,       including    the

arbitration provisions.        As such, the Library claims that FCCI is

obligated to submit its claims to arbitration.            In response, FCCI

claims     that    the    Court     should     determine        arbitrability.

Additionally,     FCCI   contends   that     they   are   not    obligated    to

arbitrate because the claims in this action do not arise under the

construction contract and that the scope of the arbitration clause

is limited to disputes between the Library and Crace since FCCI is

not a “party” to the construction contract.               As a result, FCCI

requests injunctive relief enjoining the Library from compelling

FCCI to arbitrate until the Court may determine whether FCCI is

required to arbitrate.

(1)    Strong Likelihood of Success on the Merits

       For the purposes of this motion for injunctive relief, FCCI

primarily argues that it was not a “party” to the construction

contract between the Library and Crace, meaning that they have not

brought a “claim” 1 under the meaning of the construction contract

that would be subject to resolution through arbitration.              As such,


1 At oral argument, counsel for FCCI argued that FCCI was not a
party under the construction contract and that they therefore
cannot submit a claim.    But the parties have only provided the
Court with limited excerpts from the construction contract. After
review of the record, it does not appear that the parties have
submitted the provision of the construction contract that defines
the term claim or party, to the extent such an explicit definition
exists.
                                      6
FCCI asserts that they have demonstrated a strong likelihood of

success on the merits.

     Alternatively, the Library argues that FCCI, as surety for

the contractor under the performance bond, incorporated the terms

of the construction contract without exclusion or limitation,

including     the     binding     arbitration    and    dispute     resolution

provisions.

     The plain language of the performance bond clearly states

that the contract for the new two-story addition to the Nicholas

County Library is made a part of the performance bond itself.                 [See

DE 1-1 at 1, Pg ID 6].       No matter who drafted the performance bond

initially, the parties do not dispute that FCCI was a party to the

performance    bond.       Additionally,    it   is    undisputed      that    the

construction contract that was incorporated into the performance

bond contained a binding arbitration clause.

     Here, FCCI contends that it is not a party to the construction

contract    and     that   only   claims   between     the   parties    to     the

construction contract are subject to the arbitration provisions.

Furthermore, FCCI claims that the disputes in this action arise

only under the performance bond and, as a result, are outside the

scope of the construction contract’s arbitration provisions.                  This

argument is certainly compelling and will have to be considered

fully by the Court once the motion to dismiss becomes ripe.



                                       7
       Still, the standard at this point is whether FCCI has met its

burden to demonstrate a strong likelihood of success on the merits

that would entitle FCCI to injunctive relief to preserve the status

quo.    On that point, FCCI has failed to demonstrate a strong

likelihood of success on the merits that would weigh in favor of

granting a preliminary injunction.      It is undisputed that FCCI

made the provisions of the construction contract between the

Library and Crace part of the performance bond.    Importantly, the

performance bond contains no exclusions that clearly indicate that

FCCI did not intend to also incorporate the arbitration provisions.

Here, there is no indication that FCCI has a strong likelihood of

success on the merits on the issue of arbitration.

       Ultimately, FCCI may prevail on its arguments that it is not

subject to the arbitration provisions in the construction contract

but that does not indicate a strong likelihood of success on the

merits.    In this case, the Library has also presented compelling

legal arguments that demonstrate they are just as likely to prevail

on this issue.      This motion for injunctive relief is not an

opportunity for the parties to pre-litigate issues that are not

yet ripe or test out legal theories.      At present, both parties

have made strong legal arguments indicating that they may be

correct about the applicability of the arbitration provisions in

the construction contract.   As a result, the likelihood of success



                                  8
on    the   merits   is    neutral,   which    weights       against   granting    a

preliminary injunction.

(2)    Irreparable Injury

       FCCI has cited cases that stand for the proposition that

“courts have found that the harm suffered by a party who is forced

to arbitrate claims that it did not agree to arbitrate is per se

irreparable.”        See   CIG   Asset   Management      v.    Bircoll,    2013   WL

4084763, *2 (E.D. Mich. Aug. 13, 2013) (citing Merrill Lynch Inv.

Managers v Optibase, Ltd., 337 F.3d 125, 129 (2nd Cir. 2003).                     But

the key qualifier is that irreparable harm is caused when parties

are    forced   to   arbitrate    claims      that    they    did   not   agree   to

arbitrate.      It follows then, that there is no irreparable injury

where a party is forced to arbitrate claims that it agreed to

arbitrate.      Here, whether FCCI agreed to arbitrate the claims

raised in this case is an open question.

       Of course, even if forcing FCCI to arbitrate at this stage is

not per se irreparable, preparation for arbitration proceedings

will certainly impose some costs for FCCI. Still, the arbitrator’s

report of preliminary hearing and scheduling order states that

counsel for FCCI has participated in the initial stages of the

arbitration proceeding.          [DE 25-3].          The next deadline in the

arbitration proceeding is for the filing of dispositive motions on

April 30, 2019. [Id. at 1, Pg ID 169]. Additionally, any discovery

required of FCCI for the arbitration proceeding will be relevant

                                         9
to this action and vice-versa.                 Finally, the final arbitration

hearing is not scheduled until August 26, 2019.                   [Id. at 2, Pg ID

170].    As a result, there is no clear indication that FCCI will

suffer    irreparable    injury      by   complying     with      the    arbitration

proceeding’s scheduling order between now and the time when the

Court can address the motion to dismiss or compel.

       In sum, FCCI has failed to demonstrate that it will suffer

irreparable injury that justifies injunctive relief to preserve

the status quo.       The motion to dismiss or to compel arbitration

will become ripe on March 6, 2019.                As such, the Court will be

able to resolve the underlying issue on whether the performance

bond     incorporated    the      construction        contract’s         arbitration

provisions before FCCI suffers any additional irreparable injury.

Therefore,    this   factor    weighs      against    granting      a    preliminary

injunction.

(3)    Harm to Others

       FCCI argues that the only harm that will be suffered here is

a potential delay in the arbitration proceedings between Crace and

the Library. In response, the Library argues that continued delays

in this action will result in harm to the Library and the patrons

of the Nicholas County Library.            Additionally, the Library argues

that    continued    delays    may   result      in   harm   to    the   incomplete

construction project due to weather and other factors.



                                          10
      Still, any preliminary injunction in this matter would be

limited to a time period that will allow the Court to consider and

resolve the issues raised in the pending motion to dismiss.                   As

the Court has already discussed, the motion to dismiss is almost

ripe and can likely be addressed in a short period of time.                 This

litigation has been ongoing since January 2018.             As a result, any

additional   delay   in   the   arbitration   proceedings      would    impose

minimal burden or harm to others.        In sum, this factor weighs in

favor of granting a preliminary injunction.

(4)   Public Interest

      FCCI argues that the public interest is best served by not

requiring parties to arbitrate claims that they did not explicitly

agreed to arbitrate. Furthermore, FCCI asserts that they are being

coerced into arbitration.

      Fair enough, but there is also a public interest in favor of

upholding contractual agreements.        Here, there is a dispute as to

whether FCCI contractually agreed to arbitrate any claims when

they incorporated the provisions in the construction contract into

the performance bond.

      On one hand, if FCCI did not agree to arbitrate their claims,

then they are correct that the public interest is best served by

not   requiring   arbitration.     But   on   the   other    hand,     if   FCCI

contractually agreed to arbitrate their claims by incorporating

the terms of the construction contract, then the public interest

                                    11
is best served by enforcing the contract and requiring arbitration.

As a result, the public interest factor is neutral and does not

weigh in favor of either party.

                             III.   Conclusion

      Again, both parties have raised compelling arguments on about

whether FCCI agreed to arbitrate their claims by incorporating the

terms of the construction contract into the performance bond.

Still, injunctive relief is an extraordinary remedy. The Plaintiff

has the burden to demonstrate entitlement to injunctive relief

based on the four factors outlined above.           In his case, while FCCI

may   ultimately   succeed    on    the   merits,    FCCI   has   failed   to

demonstrate that a preliminary injunction is necessary in this

matter to preserve the status quo to prevent irreparable harm.

Accordingly, having considered the parties’ oral argument and

briefing on the motion for injunctive relief, IT IS ORDERED that

FCCI’s motion for a temporary restraining order or preliminary

injunction [DE 20] is DENIED.

      This the 5th day of March, 2019.




                                     12
